After Remand from the Alabama Supreme Court

MURDOCK, Judge.
This court affirmed the trial court’s judgment, without an opinion. Martin v. Martin, (No. 2031037, Dec. 2, 2005) — So.2d - (Ala.Civ.App.2005) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Martin, 961 So.2d 83 (Ala.2005). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause is remanded for the entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
CRAWLEY, P.J., and THOMPSON, PITTMAN, and BRYAN, JJ., concur.